Case 19-50135-btb Doc 2 Entered 02/05/19 12:42:51 Page 1 of 1

Fill in this information to identify the case:

Debrorname DC So|ar Freedom, |nc.

United States Bankruptcy Court for the: Districi of Nevada
C b ,,k . (S‘a’e) U Check ifthis is an
339 "Um €r( nO\/vn)- _ amended filing

 

 

Officia| Form 204
Chapter 1 1 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest
Unsecured Claims and Are Not lnsiders 12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. include claims which the debtor
disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). A|so, do not include claims by
secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 20
largest unsecured claims.

Name of creditor and complete Name, telephone number, and Nature of the claim indicate if Amount of unsecured claim
mailing address, including zip code emai| address of creditor (for example, trade claim is |f the C|aim is fully Unsecured' fm in only unsecured
C°mact debts» b_ank loans' c°“_ti"§!em» claim amount lf claim is partially secured, fill in
prof?$$lona' unl'§u'datedv total claim amount and deduction for value of
SeVV‘CeS» and °" d'SPuted collateral or setoff to calculate unsecured claim.
government
contracts)
Tota| claim, if Deduction for Unsecured
partially value of claim
secured collateral or
setoff
Alpine Power Systems, |nc. Donna DePerrO-Prahl 2,200.00
Dept. 77783 313-242-0655
PO Box 77000 ar@alpinepowersystems.com
Detroit, l\/ll 48277-0783
l<l\/ll-l Systems, lnc. Steve Greber 29,150,43
PO Box 575 937-890-0711
l\/lount Prospect, |L 60056 Bi|ling@l<mhsystems.com

Ofi"lcia| Form 204 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims page 1

